*424ORDER
PER CURIAM.
On consideration of appellee’s petition for rehearing or rehearing en banc, and the response thereto, it is
ORDERED by the merits division* that the petition for rehearing is denied; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that appellee’s petition for rehearing en banc is granted solely as to the question whether appellant was required to provide appellee with notice pursuant to D.C.Code § 12-309 or the WASA statute, D.C.Code § 43-1672(b). Accordingly the opinion and judgment of February 15, 2001, cited at 766 A.2d 974, are hereby vacated. It is
FURTHER ORDERED that appellant shall, within 20 days from the date of this order, advise this court as to whether she will be represented by counsel or whether she will proceed pro se. An order establishing a schedule for the submission of new briefs will be issued after receipt of appellant’s response to this order.